ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 36
                                                                                                    September Term, 2020
                                                                                              *
                                                                                                    (No. CAE20-17891,
ERICK RENARD TYRONE                                                                           *     Circuit Court for Prince
                                                                                                    George’s County)

                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Erick Renard Tyrone, to indefinitely suspend the Respondent

from the practice of law with a right to petition for reinstatement in six months for violations

of Rules 19-301.1, 19-301.15(a) and (b), and 19-308.4(a) and (d) of the Maryland Attorneys’

Rules of Professional Conduct and Maryland Rules 19-407, 19-408, and 19-410, it is this 7th

day of September, 2021


                       ORDERED, by the Court of Appeals of Maryland, that effective October 7, 2021, the

Respondent, Erick Renard Tyrone, be, indefinitely suspended from the practice of law with a

right to petition for reinstatement after six months; and it is further


                       ORDERED, that, on October 7, 2021, the Clerk of this Court shall strike the name of

Erick Renard Tyrone from the register of attorneys in this Court, and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-09-08                                                       /s/ Robert N. McDonald
                      09:29-04:00
                                                                                             Senior Judge

Suzanne C. Johnson, Clerk